UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04363 AMERICAN CENTURY GOVERNMENT INCOME TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 09-30-2012 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT SEPTEMBER 30, 2012 Capital Preservation Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Notes to Financial Statements 11 Financial Highlights 14 Approval of Management Agreement 15 Additional Information 20 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended September 30, 2012. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Also, the next annual report will provide additional market perspective and commentary from our portfolio management team. Economic and Financial Uncertainties Shaped Asset Returns During the second and third calendar quarters of 2012 (the period covered by this report), the global economy and financial markets still struggled to move beyond the lingering aftereffects of the 2008 Financial Crisis and Great Recession. Global economic fundamentals have improved since 2008, but have weakened since 2010, with increased uncertainty surrounding near-term economic growth levels in major developed economies such as the U.S., Japan, and Europe, and in influential emerging economies such as China. These near-term uncertainties were reflected in relative asset returns for the six months ended September 30, 2012. Commodity prices generally declined as global economic growth slowed, while assets perceived to be more on the “safe-haven” side of the investment spectrum advanced, including U.S. Treasury securities and the U.S. dollar. In general, U.S. bonds slightly outperformed U.S. stocks—the Barclays U.S. Aggregate Bond Index advanced 3.68% while the S&P 500 Index gained 3.43%. Return levels diverged considerably within the U.S. equity and fixed income disciplines. Sectors viewed as relatively defensive, such as utilities, generally outperformed the broader market, as did large-cap value stocks. Technology and small-cap growth stocks generally underperformed. For bonds, the quest for yield generally benefited higher-yielding sectors and longer-maturity securities, while shorter-maturity securities mostly lagged. Many economic, political, and policy uncertainties remain as we approach 2013, which could continue to hamper growth and foster market volatility. In this uncertain, unstable environment, we continue to believe in a disciplined, diversified, long-term investment approach, using both stocks and bonds, as appropriate. We appreciate your continued trust in us during these unsettled times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of September 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class CPFXX 0.01%(2) 0.01%(2) 0.51%(2) 1.46%(2) 4.20%(2) 10/13/72 Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class0.48% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 3 Fund Characteristics SEPTEMBER 30, 2012 7-Day Current Yield After waiver(1) 0.01% Before waiver -0.36% 7-Day Effective Yield After waiver(1) 0.01% (1)Yields would have been lower if a portion of the management fee had not been waived. Portfolio at a Glance Weighted Average Maturity 55 Days Weighted Average Life 55 Days Portfolio Composition by Maturity % of fund investments 1-30 days 35% 31-90 days 60% 91-180 days 1% More than 180 days 4% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2012 to September 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 4/1/12 Ending Account Value 9/30/12 Expenses Paid During Period(1) 4/1/12 – 9/30/12 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.09% Investor Class (before waiver) $1,000.10(2) 0.48% Hypothetical Investor Class (after waiver) 0.09% Investor Class (before waiver) 0.48% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 6 Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Principal Amount Value U.S. Treasury Bills(1) — 84.3% U.S. Treasury Bill, 0.10%, 10/4/12 U.S. Treasury Bill, 0.09%, 10/18/12 U.S. Treasury Bill, 0.13%, 10/18/12 U.S. Treasury Bill, 0.09%, 10/25/12 U.S. Treasury Bill, 0.10%, 10/25/12 U.S. Treasury Bill, 0.10%, 11/8/12 U.S. Treasury Bill, 0.15%, 11/8/12 U.S. Treasury Bill, 0.11%, 11/15/12 U.S. Treasury Bill, 0.08%, 11/23/12 U.S. Treasury Bill, 0.11%, 11/23/12 U.S. Treasury Bill, 0.11%, 11/29/12 U.S. Treasury Bill, 0.14%, 11/29/12 U.S. Treasury Bill, 0.10%, 12/6/12 U.S. Treasury Bill, 0.10%, 12/13/12 U.S. Treasury Bill, 0.10%, 12/13/12 Principal Amount/ Shares Value U.S. Treasury Bill, 0.10%, 12/20/12 U.S. Treasury Bill, 0.11%, 12/20/12 U.S. Treasury Bill, 0.11%, 12/20/12 U.S. Treasury Bill, 0.11%, 12/27/12 U.S. Treasury Bill, 0.12%, 2/28/13 TOTAL U.S. TREASURY BILLS U.S. Treasury Notes(1) — 5.6% U.S. Treasury Note, 1.375%, 11/15/12 U.S. Treasury Note, 0.625%, 4/30/13 U.S. Treasury Note, 3.125%, 4/30/13 TOTAL U.S. TREASURY NOTES Temporary Cash Investments — 0.1% SSgA U.S. Government Money Market Fund TOTAL INVESTMENT SECURITIES — 90.0% OTHER ASSETS AND LIABILITIES(2) — 10.0% NET ASSETS — 100.0% Notes to Schedule of Investments The rates for U.S. Treasury Bills are the yield to maturity at purchase. The rates for U.S. Treasury Notes are the stated coupon rates. Amount related primarily to receivable for investments sold, but not settled, at period end. See Notes to Financial Statements. 7 Statement of Assets and Liabilities SEPTEMBER 30, 2012 (UNAUDITED) Assets Investment securities, at value (amortized cost and cost for federal income tax purposes) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Dividends payable Net Assets Investor Class Capital Shares Shares outstanding (unlimited number of shares authorized) Net Asset Value Per Share Net Assets Consist of: Capital paid in Accumulated net investment loss ) See Notes to Financial Statements. 8 Statement of Operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Trustees’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Net realized gain (loss) on investment transactions Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 9 Statement of Changes in Net Assets SIX MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) AND YEAR ENDED MARCH 31, 2012 Increase (Decrease) in Net Assets September 30, 2012 March 31, 2012 Operations Net investment income (loss) Net realized gain (loss) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) From net realized gains — ) Decrease in net assets from distributions ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Accumulated net investment loss ) — Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 10 Notes to Financial Statements SEPTEMBER 30, 2012 (UNAUDITED) 1. Organization American Century Government Income Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Capital Preservation Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under Rule 2a-7 of the 1940 Act. The fund’s investment objective is to seek maximum safety and liquidity. Its secondary objective is to seek to pay shareholders the highest rate of return consistent with safety and liquidity. The fund pursues its objectives by investing in short-term money market securities issued by the U.S. Treasury that are guaranteed by the direct full faith and credit pledge of the U.S. government. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Securities are generally valued at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value per share. When such valuations do not reflect fair value, securities are valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Treasury Roll Transactions — The fund purchases a security and at the same time makes a commitment to sell the same security at a future settlement date at a specified price. These types of transactions are known as treasury roll transactions. The difference between the purchase price and the sale price represents interest income reflective of an agreed upon rate between the fund and the counterparty. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. The fund may make short-term capital gains distributions to comply with the distribution requirements of the Internal Revenue Code. The fund does not expect to realize any long-term capital gains, and accordingly, does not expect to pay any long-term capital gains distributions. 11 Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1370% to 0.2500%. The rates for the Complex Fee range from 0.2500% to 0.3100%. In order to maintain a positive yield, ACIM may voluntarily waive a portion of its management fee on a daily basis. This fee waiver may be revised or terminated at any time without notice. The effective annual management fee before waiver for the six months ended September 30, 2012 was 0.47%. The effective annual management fee after waiver for the six months ended September 30, 2012 was 0.08%. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc., the parent of the trust’s investment advisor, ACIM, the distributor of the trust, American Century Investment Services, Inc., and the trust’s transfer agent, American Century Services, LLC. 4. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 12 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Treasury Bills — — U.S. Treasury Notes — — Temporary Cash Investments — — Total Value of Investment Securities — 5. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2012, the fund had post-October capital loss deferrals of $(28,737), which represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 13 Financial Highlights For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Ratios and Supplemental Data Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Income From Investment Operations: Net Investment Income (Loss) Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Net Assets, End of Period (in thousands) Investor Class — % %(4) %(4) %(4) )%(4) — % )% — % )% — % )% ) — ) % ) — ) % Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended September 30, 2012 (unaudited). Per-share amount was less than $0.005. Annualized. See Notes to Financial Statements. 14 Approval of Management Agreement At a meeting held on June 14, 2012, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 15 Nature, Extent and Quality of Services - Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of 16 similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 17 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 18 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 19 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 20 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Government Income Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-767001211 SEMIANNUAL REPORT SEPTEMBER 30, 2012 Government Bond Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 19 Approval of Management Agreement 21 Additional Information 26 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended September 30, 2012. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Also, the next annual report will provide additional market perspective and commentary from our portfolio management team. Economic and Financial Uncertainties Shaped Asset Returns During the second and third calendar quarters of 2012 (the period covered by this report), the global economy and financial markets still struggled to move beyond the lingering aftereffects of the 2008 Financial Crisis and Great Recession. Global economic fundamentals have improved since 2008, but have weakened since 2010, with increased uncertainty surrounding near-term economic growth levels in major developed economies such as the U.S., Japan, and Europe, and in influential emerging economies such as China. These near-term uncertainties were reflected in relative asset returns for the six months ended September 30, 2012. Commodity prices generally declined as global economic growth slowed, while assets perceived to be more on the “safe-haven” side of the investment spectrum advanced, including U.S. Treasury securities and the U.S. dollar. In general, U.S. bonds slightly outperformed U.S. stocks—the Barclays U.S. Aggregate Bond Index advanced 3.68% while the S&P 500 Index gained 3.43%. Return levels diverged considerably within the U.S. equity and fixed income disciplines. Sectors viewed as relatively defensive, such as utilities, generally outperformed the broader market, as did large-cap value stocks. Technology and small-cap growth stocks generally underperformed. For bonds, the quest for yield generally benefited higher-yielding sectors and longer-maturity securities, while shorter-maturity securities mostly lagged. Many economic, political, and policy uncertainties remain as we approach 2013, which could continue to hamper growth and foster market volatility. In this uncertain, unstable environment, we continue to believe in a disciplined, diversified, long-term investment approach, using both stocks and bonds, as appropriate. We appreciate your continued trust in us during these unsettled times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of September 30, 2012 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class CPTNX 2.74% 3.19% 6.25% 4.67% 7.36% 5/16/80 Barclays U.S. Government/MBS Index — 2.79% 3.28% 6.19% 4.99% 8.36%(2) — Institutional Class ABTIX 2.93% 3.40% — — 5.54% 3/1/10 A Class(3) No sales charge* With sales charge* ABTAX 2.61% -2.01% 2.94% -1.70% 5.99% 5.03% 4.41% 3.93% 5.43% 5.11% 10/9/97 C Class No sales charge* With sales charge* ABTCX 2.32% 1.32% 2.26% 2.26% — 4.29% 4.29% 3/1/10 R Class ABTRX 2.58% 2.77% — — 4.81% 3/1/10 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Performance information prior to September 3, 2002, is that of the American Century Treasury Fund, all of the net assets of which were acquired by Government Bond pursuant to a plan of reorganization approved by Treasury Fund shareholders on August 2, 2002. Total returns for periods less than one year are not annualized. Since 5/31/80, the date nearest the Investor Class’s inception for which data are available. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 0.48% 0.28% 0.73% 1.48% 0.98% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. The fund’s investment process may result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics SEPTEMBER 30, 2012 Portfolio at a Glance Average Duration (effective) 4.1 years Weighted Average Life 5.3 years 30-Day SEC Yields Investor Class 1.38% Institutional Class 1.58% A Class 1.08% C Class 0.40% R Class 0.89% Types of Investments in Portfolio % of net assets U.S. Government Agency Mortgage-Backed Securities 47.4% U.S. Treasury Securities 46.3% Collateralized Mortgage Obligations 9.0% U.S. Government Agency Securities 4.4% Temporary Cash Investments 4.4% Other Assets and Liabilities (11.5)%* *Amount relates primarily to receivable for investments sold and payable for investments purchased, but not settled, at period end. 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2012 to September 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 4/1/12 Ending Account Value 9/30/12 Expenses Paid During Period(1) 4/1/12 – 9/30/12 Annualized Expense Ratio(1) Actual Investor Class 0.47% Institutional Class 0.27% A Class 0.72% C Class 1.47% R Class 0.97% Hypothetical Investor Class 0.47% Institutional Class 0.27% A Class 0.72% C Class 1.47% R Class 0.97% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 6 Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Principal Amount Value U.S. Government Agency Mortgage-Backed Securities(1) — 47.4% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 5.2% FHLMC, VRN, 2.58%, 10/15/12 FHLMC, VRN, 2.68%, 10/15/12 FHLMC, VRN, 2.91%, 10/15/12 FHLMC, VRN, 3.55%, 10/15/12 FHLMC, VRN, 3.72%, 10/15/12 FHLMC, VRN, 3.99%, 10/15/12 FHLMC, VRN, 4.03%, 10/15/12 FNMA, VRN, 2.75%, 10/25/12 FNMA, VRN, 3.10%, 10/25/12 FNMA, VRN, 3.35%, 10/25/12 FNMA, VRN, 3.37%, 10/25/12 FNMA, VRN, 3.61%, 10/25/12 FNMA, VRN, 3.90%, 10/25/12 FNMA, VRN, 5.74%, 10/25/12 FNMA, VRN, 5.98%, 10/25/12 GNMA, VRN, 1.625%, 10/20/12 GNMA, VRN, 1.625%, 10/20/12 GNMA, VRN, 1.625%, 10/20/12 GNMA, VRN, 1.625%, 10/20/12 GNMA, VRN, 1.625%, 10/20/12 GNMA, VRN, 1.625%, 10/20/12 GNMA, VRN, 1.625%, 10/20/12 GNMA, VRN, 2.125%, 10/20/12 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 42.2% FHLMC, 4.50%, 1/1/19 FHLMC, 5.00%, 5/1/23 FHLMC, 5.50%, 10/1/34 FHLMC, 5.50%, 4/1/38 FHLMC, 4.00%, 12/1/40 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 3.50%, 11/14/12(2) FNMA, 4.00%, 11/14/12(2) FNMA, 4.50%, 11/14/12(2) FNMA, 5.00%, 11/14/12(2) FNMA, 4.50%, 6/1/18 FNMA, 4.50%, 5/1/19 FNMA, 5.00%, 9/1/20 FNMA, 4.50%, 11/1/20 FNMA, 6.50%, 3/1/32 FNMA, 7.00%, 6/1/32 FNMA, 6.50%, 8/1/32 FNMA, 5.50%, 7/1/33 FNMA, 5.00%, 11/1/33 FNMA, 6.00%, 12/1/33 FNMA, 5.50%, 8/1/34 FNMA, 5.50%, 9/1/34 FNMA, 5.50%, 10/1/34 FNMA, 5.00%, 8/1/35 FNMA, 5.50%, 1/1/36 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 4/1/36 FNMA, 5.00%, 5/1/36 FNMA, 5.50%, 12/1/36 FNMA, 5.50%, 2/1/37 FNMA, 6.50%, 8/1/37 FNMA, 6.00%, 9/1/37 FNMA, 6.00%, 11/1/37 FNMA, 6.00%, 9/1/38 FNMA, 6.00%, 11/1/38 FNMA, 4.50%, 2/1/39 FNMA, 4.50%, 4/1/39 FNMA, 4.50%, 5/1/39 FNMA, 6.50%, 5/1/39 FNMA, 4.50%, 10/1/39 FNMA, 4.50%, 3/1/40 FNMA, 4.00%, 10/1/40 FNMA, 4.50%, 11/1/40 FNMA, 4.00%, 12/1/40 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 6/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.00%, 8/1/41 FNMA, 4.50%, 9/1/41 FNMA, 3.50%, 10/1/41 7 Principal Amount Value FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 9/1/42 FNMA, 6.50%, 6/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.00%, 4/1/48 GNMA, 5.50%, 12/20/38 GNMA, 6.00%, 1/20/39 GNMA, 5.00%, 3/20/39 GNMA, 5.50%, 3/20/39 GNMA, 5.50%, 4/20/39 GNMA, 5.00%, 12/15/39 GNMA, 4.50%, 1/15/40 GNMA, 5.00%, 8/20/40 GNMA, 4.00%, 11/20/40 GNMA, 4.00%, 12/15/40 GNMA, 4.00%, 2/15/41 GNMA, 4.50%, 7/20/41 GNMA, 3.50%, 6/20/42 GNMA, 3.50%, 7/20/42 GNMA, 4.00%, 10/1/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $777,991,148) U.S. Treasury Securities — 46.3% U.S. Treasury Bonds, 10.625%, 8/15/15 U.S. Treasury Bonds, 8.125%, 8/15/21 U.S. Treasury Bonds, 7.125%, 2/15/23 U.S. Treasury Bonds, 6.75%, 8/15/26 U.S. Treasury Bonds, 6.625%, 2/15/27 U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 3.50%, 2/15/39 U.S. Treasury Bonds, 4.25%, 5/15/39 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.625%, 2/15/40 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.75%, 8/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 3.125%, 2/15/42 U.S. Treasury Bonds, 3.00%, 5/15/42 U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Notes, 0.375%, 7/31/13 U.S. Treasury Notes, 0.75%, 8/15/13 U.S. Treasury Notes, 0.125%, 9/30/13 U.S. Treasury Notes, 0.50%, 10/15/13 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 3/15/14 U.S. Treasury Notes, 1.25%, 4/15/14 U.S. Treasury Notes, 0.50%, 10/15/14 U.S. Treasury Notes, 2.125%, 11/30/14 U.S. Treasury Notes, 2.25%, 1/31/15 U.S. Treasury Notes, 0.25%, 2/15/15 U.S. Treasury Notes, 2.375%, 2/28/15 U.S. Treasury Notes, 1.25%, 9/30/15 U.S. Treasury Notes, 1.25%, 10/31/15 U.S. Treasury Notes, 1.375%, 11/30/15 8 Principal Amount Value U.S. Treasury Notes, 2.125%, 12/31/15 U.S. Treasury Notes, 1.50%, 6/30/16 U.S. Treasury Notes, 1.50%, 7/31/16 U.S. Treasury Notes, 4.875%, 8/15/16 U.S. Treasury Notes, 0.875%, 1/31/17 U.S. Treasury Notes, 0.75%, 6/30/17 U.S. Treasury Notes, 0.50%, 7/31/17 U.S. Treasury Notes, 2.375%, 7/31/17 U.S. Treasury Notes, 4.75%, 8/15/17 U.S. Treasury Notes, 0.625%, 8/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.50%, 8/31/18 U.S. Treasury Notes, 1.375%, 11/30/18 U.S. Treasury Notes, 3.625%, 2/15/20 U.S. Treasury Notes, 2.625%, 8/15/20 U.S. Treasury Notes, 3.625%, 2/15/21 U.S. Treasury Notes, 2.125%, 8/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 U.S. Treasury Notes, 1.75%, 5/15/22 U.S. Treasury Notes, 1.625%, 8/15/22 TOTAL U.S. TREASURY SECURITIES (Cost $746,866,456) Collateralized Mortgage Obligations(1) — 9.0% FHLMC, Series 2684, Class FP, VRN, 0.72%, 10/15/12 FHLMC, Series 2685, Class ND SEQ, 4.00%, 10/15/18 FHLMC, Series 2706, Class BL SEQ, 3.50%, 11/15/18 FHLMC, Series 2779, Class FM SEQ, VRN, 0.57%, 10/15/12 FHLMC, Series 2784, Class HJ SEQ, 4.00%, 4/15/19 FHLMC, Series 2824, Class LB SEQ, 4.50%, 7/15/24 FHLMC, Series 3076, Class BM SEQ, 4.50%, 11/15/25 FHLMC, Series 3397, Class GF, VRN, 0.72%, 10/15/12 FHLMC, Series 3599, Class B SEQ, 1.60%, 11/15/14 FHLMC, Series 3601, Class AB SEQ, 1.25%, 11/15/12 FHLMC, Series 3778, Class L SEQ, 3.50%, 12/15/25 FNMA, Series 2002-5, Class PJ, 6.00%, 10/25/21 FNMA, Series 2003-123, Class AY SEQ, 4.00%, 12/25/18 FNMA, Series 2003-125, Class AY SEQ, 4.00%, 12/25/18 FNMA, Series 2003-42, Class FK, VRN, 0.62%, 10/25/12 FNMA, Series 2003-43, Class LF, VRN, 0.57%, 10/25/12 FNMA, Series 2003-52, Class KF SEQ, VRN, 0.62%, 10/25/12 FNMA, Series 2004-17, Class CJ SEQ, 4.00%, 4/25/19 FNMA, Series 2004-32, Class AY SEQ, 4.00%, 5/25/19 FNMA, Series 2005-121, Class V SEQ, 4.50%, 6/25/29 9 Principal Amount Value FNMA, Series 2007-36, Class FB, VRN, 0.62%, 10/25/12 FNMA, Series 2010-39, Class VN SEQ, 5.00%, 10/25/39 FNMA, Series 2010-83, Class CM SEQ, 4.50%, 3/25/25 GNMA, Series 2004-30, Class PD, 5.00%, 2/20/33 GNMA, Series 2007-5, Class FA, VRN, 0.36%, 10/20/12 GNMA, Series 2010-60, Class DY SEQ, 4.00%, 5/16/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $149,452,419) U.S. Government Agency Securities — 4.4% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 3.0% FHLB, 0.50%, 11/20/15 FHLB, 4.75%, 12/16/16 FHLB, Series 1, 1.00%, 6/21/17 FHLB, 5.00%, 11/17/17 FHLMC, 5.00%, 2/16/17 FHLMC, 1.00%, 6/29/17 FHLMC, 1.00%, 9/29/17 FHLMC, 1.25%, 10/2/19 FHLMC, 2.375%, 1/13/22 FNMA, 0.875%, 10/26/17 GOVERNMENT-BACKED CORPORATE BONDS(3) — 1.4% Ally Financial, Inc., 1.75%, 10/30/12 Citigroup Funding, Inc., 1.875%, 10/22/12 Citigroup Funding, Inc., 1.875%, 11/15/12 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $73,672,843) Shares Value Temporary Cash Investments — 4.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $34,339,963), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $33,648,941) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $20,604,158), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $20,189,432) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $6,860,255), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $6,729,793) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $75,333,388) TOTAL INVESTMENT SECURITIES — 111.5% (Cost $1,823,316,254) OTHER ASSETS AND LIABILITIES(4) — (11.5)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments FDIC Federal Deposit Insurance Corporation FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association SEQ Sequential Payer VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Final maturity date indicated, unless otherwise noted. Forward commitment. Settlement date is indicated. The debt is guaranteed under the FDIC Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. Amount relates primarily to receivable for investments sold and payable for investments purchased, but not settled, at period end. See Notes to Financial Statements. 10 Statement of Assets and Liabilities SEPTEMBER 30, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $1,823,316,254) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class $341,091,897 A Class $228,865,387 $11.62* C Class $3,604,053 310,203 R Class $1,205,713 103,782 *Maximum offering price $12.17 (net asset value divided by 0.955). See Notes to Financial Statements. 11 Statement of Operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class R Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions Change in net unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 12 Statement of Changes in Net Assets SIX MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) AND YEAR ENDED MARCH 31, 2012 Increase (Decrease) in Net Assets September 30, 2012 March 31, 2012 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) R Class ) ) From net realized gains: Investor Class — ) Institutional Class — ) A Class — ) C Class — ) R Class — ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated net investment loss ) ) See Notes to Financial Statements. 13 Notes to Financial Statements SEPTEMBER 30, 2012 (UNAUDITED) 1. Organization American Century Government Income Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Government Bond Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek high current income. The fund pursues its objective by investing primarily in U.S. government debt securities, including U.S. Treasury securities and other securities issued or guaranteed by the U.S. government and its agencies and instrumentalities. The fund offers the Investor Class, the Institutional Class, the A Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrange­ments. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 14 Investment Income — Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. When-Issued and Forward Commitments — The fund may engage in securities transactions on a when-issued or forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. In a when-issued transaction, the payment and delivery are scheduled for a future date and during this period, securities are subject to market fluctuations. In a forward commitment transaction, the fund may sell a to-be-announced (TBA) security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a TBA security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are known as “TBA roll” transactions and are accounted for as purchases and sales. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Trustees. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. 15 Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, C Class and R Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended September 30, 2012 was 0.47% for the Investor Class, A Class, C Class and R Class and 0.27% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended September 30, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc., the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended September 30, 2012 were $1,968,936,631 and $1,647,857,617, respectively, all of which are U.S. Treasury and Government Agency obligations. 16 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended September 30, 2012 Year ended March 31, 2012 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 17 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Government Agency Mortgage-Backed Securities — — U.S. Treasury Securities — — Collateralized Mortgage Obligations — — U.S. Government Agency Securities — — Temporary Cash Investments — Total Value of Investment Securities — 7. Risk Factors The fund’s investment process may result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 18 Financial Highlights For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class ) — ) % %(4) %(4) 95
